Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway et al. (US 7,750,301) in view of Branda et al. (US 2015/0109651).
Regarding claim 1, Woolaway discloses an integrated microbolometer, comprising: a substrate; an infrared absorbing layer disposed on a surface of the substrate; a thick optical filter component disposed optically adjacent the infrared absorbing layer; and an optical component having an input and an output, adapted to focus and guide an incident light at the input to the thick optical filter component (figs 1-9 and cols. 9-10, where the optical filter 740 allows light to pass through or not and the light that are passed through is implicitly absorbed in the next layer).
Woolaway does not explicitly disclose the thick optical filter component having a thickness between 8 microns and 150 microns.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Woolaway to include the teachings of Branda in order to transitioning between one state to another (Branda, par. 91).
Regarding claim 3, see teachings of claim 1.  Branda further discloses wherein the thick optical filter includes a wavelength filter (par. 93).
Regarding claim 4, see teachings of claim 1.  Woolaway further discloses wherein the optical component and the thick optical filter component are integrated in the microbolometer via a direct fabrication process (figs. 1-9).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claims 1.

Claim(s) 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway and Branda, and further in view of Vorovitchik et al. (US 2012/0307128).
Regarding claim 2, see teachings of claim 1.  Woolaway and Branda does not explicitly disclose wherein the thick optical filter component includes a polarization filter.
In the same field of endeavor, Vorovitchik discloses wherein the thick optical filter component includes a polarization filter (figs. 1, 3; par. 12).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Woolaway and Branda to include the teachings of Vorovitchik in order to analyze the light (Vorovitchik, par. 12).
Regarding claim 5, see teachings of claim 1.  Woolaway and Branda does not explicitly disclose wherein the thick optical filter includes a wavelength filter and a polarization filter.
In the same field of endeavor, Vorovitchik discloses wherein the thick optical filter includes a wavelength filter and a polarization filter. (figs. 1, 3; par. 12).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Woolaway and Branda to include the teachings of Vorovitchik in order to analyze the light (Vorovitchik, par. 12).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claims 5.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2AM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486